                          Case 19-10479-KG            Doc 304-1       Filed 06/14/19        Page 1 of 2



                                                          EXHIBIT A1

                                              Summary of June 13, 2019 Auction

         1. Sky & Telescope Community

                           Successful Bidder                 Bid Amount                  Backup Bidder
                             The American
                                                              $1,225,000                        N/A
                          Astronomical Society

         2. Outdoors Community

                          Successful Bidder                Bid Amount                   Backup Bidder
                          Rucks Media LLC                    $575,000                         N/A


         3. Construction Community

                         Successful Bidder                 Bid Amount                   Backup Bidder
                         Shield Wall Media                                                Cruz Bay
                                                             $400,000
                         LLC/Gary Reichert                                              Publishing, Inc.


         4. Family Tree Community

                          Successful Bidder                Bid Amount                   Backup Bidder
                                                                                       International Gem
                      Cruz Bay Publishing, Inc.              $100,000
                                                                                         Society, LLC

         5. Writing Community

                            Successful Bidder                Bid Amount                  Backup Bidder
                                                                                         Madavor Media,
                        Cruz Bay Publishing, Inc.              $200,000
                                                                                             LLC

         6. Woodworking Community

                          Successful Bidder                Bid Amount                   Backup Bidder
                                                                                           Meredith
                      Cruz Bay Publishing, Inc.             $1,000,000
                                                                                         Corporation




         1
             The Debtors have not yet selected a Successful Bid for their UK e-Commerce business.
01:24602161.1
                     Case 19-10479-KG         Doc 304-1   Filed 06/14/19    Page 2 of 2



         7. Horticulture Community

                     Successful Bidder           Bid Amount            Backup Bidder
                                                                      Missouri Star Quilt
                  Cruz Bay Publishing, Inc.        $75,000
                                                                          Co. LLC

         8. Collectibles Community

                   Successful Bidder             Bid Amount                Backup Bidder
                                                                           International Gem
                Cruz Bay Publishing, Inc.          $350,000
                                                                             Society, LLC


         9. Crafts Community

                    Successful Bidder            Bid Amount            Backup Bidder
                  Macanta Investments LLC                             Missouri Star Quilt
                                                  $2,850,000
                                                                        Co. LLC/Long
                  CK Scrapbooking Events,                             Thread Media LLC
                     LLC/Todd Friedli
                                                   $300,000                    N/A
                      (Scrapbooking)

         10. Artist’s Network Community

                    Successful Bidder            Bid Amount            Backup Bidder
                  Macanta Investments LLC                                Cruz Bay
                                                  $675,000
                                                                       Publishing, Inc.




01:24602161.1
                                                      4
